          Case: 3:18-cv-00330-wmc Document #: 45 Filed: 05/09/19 Page 1 of 7



                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WISCONSIN

    STATIC MEDIA LLC,
                       Plaintiff,
               v.
                                                                      Case No.: 18-CV-330
    LEADER ACCESSORIES LLC,
                       Defendant.


     PLAINTIFF STATIC MEDIA LLC’S ADDITIONAL PROPOSED FINDINGS OF
      FACT IN OPPOSITION TO DEFENDANT LEADER ACCESSORIES, LLC’S
                    MOTION FOR SUMMARY JUDGMENT


          Plaintiff Static Media LLC (“Static Media”) files its Proposed Findings of Fact in

Opposition to Defendant Leader Accessories, LLC’s Motion for Summary Judgment as follows:

          1.        Static Media is a Georgia limited liability corporation with its principal place of

business located in Roswell, Georgia. (See Anthony DoVale Dec., May 9, 2019, ¶ 13, concurrently

filed.)

          2.        Anthony DoVale (“Mr. DoVale”) is the Managing Member of Static Media. (Id.

at ¶ 14.)

          3.        Mr. DoVale also is an attorney specializing in intellectual property law, including

the prosecution of patents. (Id. at ¶ 2.)

          4.        Mr. DoVale acquired a Bachelor of Science degree in mechanical engineering in

1990, which he used working in various positions in companies for many years up through his

graduation from law school. (Id. at ¶ 3.)

          5.        On November 15, 2016, United States Patent No. D771,400 (“‘D400 Patent”) was

duly and legally issued for “STADIUM SEAT” to Mr. DoVale. (Id. at Ex. 1.)




                                                     1
          Case: 3:18-cv-00330-wmc Document #: 45 Filed: 05/09/19 Page 2 of 7



          6.    Mr. DoVale is the sole inventor named in the ‘D400 Patent and he personally

invented, designed and conceived of the stadium chair disclosed in the ‘D400 Patent. (Id. at ¶ 4,

Ex. 1.)

          7.    During the prosecution of the ‘D400 Patent, the patent examiner objected to the

drawings submitted in connection with the ‘D400 Patent as “too light, rough, and pixilated

throughout all areas of the drawings” in the Notice of Allowability for a Design Patent Application

dated September 12, 2016 (the “Notice of Allowability”). (Id. at ¶ 7, Ex. 3.)

          8.    In response, Mr. DoVale submitted replacement drawings to the patent examiner,

which resolved the objections identified in the Notice of Allowability and became the figures in

the ‘D400 Patent. (Id. at ¶ 8, Ex. 4.)

          9.    Mr. DoVale assigned all right, title and interest in the ‘D400 Patent to Static Media,

LLC (“Static Media”) pursuant to the terms of the Assignment dated September 10, 2017 (the

“Assignment”). (Id. at ¶ 12, Ex. 2.)

          10.   With Mr. DoVale’s consent and authorization, Static Media also entered into a

license agreement with Blenick, Inc. (“Belnick”) granting Belnick an exclusive license to make,

use and sell any product incorporating or embodying the claim of the ‘D400 Patent pursuant to the

terms of the License and Royalty Agreement between Static Media and Belnick dated November

11, 2015 (the “License Agreement”). (Id. at ¶ 15.)

          11.   Pursuant to the terms of the License Agreement, Belnick has manufactured, used

and sold stadium chairs incorporating and embodying the design disclosed in the ‘D400 Patent

using various trademarks and names selected by Belnick (the “Static Media Stadium Chairs”). (Id.

at ¶ 16.)




                                                  2
        Case: 3:18-cv-00330-wmc Document #: 45 Filed: 05/09/19 Page 3 of 7



        12.   To date, Belnick has sold thousands of Static Media Stadium Chairs, including

through websites such as Amazon.com. (Id. at ¶ 17.)

        13.   Defendant is a Wisconsin limited liability company with a principal place of

business in Beloit, Wisconsin. (Wayne Chin Dep., Feb. 13, 2019, p. 12:10-12, 12:25-13:3 [Doc.

35].)

        14.   In late 2017, Static Media became aware of the Leader Accessories Wide Padded

Folding Stadium Chair (the “Accused Product”), which Defendant advertised, distributed, offered

for sale and sold. (Anthony DoVale Dec., May 9, 2019, ¶ 21; see also Wayne Chin Dep., Feb. 13,

2019, pp. 18:17-20:9 [Doc. 35].)

        15.   The Accused Product competed directly with the Static Media Chairs, including

through sales on Amazon.com. (Anthony DoVale Dec., May 9, 2019, ¶22.)

        16.   The foregoing chart shows side-by-side comparisons of the ‘D400 Patent and the

Accused Product:

                   ‘D400 Patent                   Leader Accessories Wide Padded Folding
                                                              Stadium Chair




                                              3
Case: 3:18-cv-00330-wmc Document #: 45 Filed: 05/09/19 Page 4 of 7



         ‘D400 Patent               Leader Accessories Wide Padded Folding
                                                Stadium Chair




         ‘D400 Patent               Leader Accessories Wide Padded Folding
                                                Stadium Chair




                                4
       Case: 3:18-cv-00330-wmc Document #: 45 Filed: 05/09/19 Page 5 of 7



                   ‘D400 Patent                  Leader Accessories Wide Padded Folding
                                                             Stadium Chair




                   ‘D400 Patent                  Leader Accessories Wide Padded Folding
                                                             Stadium Chair




(Anthony DoVale Dec., May 9, 2019, ¶ 25; see also Wayne Chin Dep., Feb. 13, 2019, pp. 18:17-

20:9 [Doc. 35].)

       17.    Defendant has never been granted any authorization, assignment or license from

Static Media related to the ‘D400 Patent, and Defendant’s sale, offer for sale, marketing and




                                             5
        Case: 3:18-cv-00330-wmc Document #: 45 Filed: 05/09/19 Page 6 of 7



advertisement of the Accused Product has been conducted without Static Media’s permission or

authorization. (Anthony DoVale Dec., May 9, 2019, ¶ 26.)

        18.    Mr. DoVale is not aware of any inconsistencies or ambiguities in any of the figures

for the ‘D400 Patent. (Anthony DoVale Dec., May 9, 2019, ¶¶ 9, 10; Anthony DoVale Dep., Jan.

24, 2019, p. 14:11-18 [Doc. 22].)

        19.    The drawings filed with the USPTO are sufficiently clear to enable a person of

reasonable skill to practice the invention. (Anthony DoVale Dep., Jan. 24, 2019, p. 15:15-24 [Doc.

22].)

        20.    The figures in the ‘D400 Patent accurately and consistently disclose the invention

that Mr. DoVale intended to disclose, although from slightly different or three-dimensional

perspectives. (Anthony DoVale Dec., May 9, 2019, ¶¶ 9-11.)

        21.    Each of the figures in the ‘D400 Patent disclose that the bottom of the seat back

exists in a straight line, including Figure 3, which depicts that same bottom of the seat back at a

slightly inclined angle. (Anthony DoVale Dec., May 9, 2019, ¶¶ 9-11; Anthony DoVale Dep., Jan.

24, 2019, pp. 61:11-63:5; 93:12-18 [Doc. 22].)

        22.    No one at Defendant directed, managed, oversaw or participated in the design,

development, or creation of the Accused Product. (Wayne Chin Dep., Feb. 13, 2019, p. 22:10-20

[Doc. 35].)

        23.    Several of the alleged differences identified by Defendant merely reflect extra

features added by Defendant to the Accused Product. (Anthony DoVale Dec., May 9, 2019, ¶ 27.)

        24.    Mr. DoVale compared the Accused Product and ‘D400 Patent based on their overall

appearance, not using a feature-by-feature comparison. (Anthony DoVale Dec., May 9, 2019, ¶




                                                 6
        Case: 3:18-cv-00330-wmc Document #: 45 Filed: 05/09/19 Page 7 of 7



24; Anthony DoVale Dep., Jan. 24, 2019, pp. 54:24-55:10; see also p. 48:19-24 (“I just look at the

whole thing and say does it look like my product.”) [Doc. 22].)

        25.    The alleged differences identified by Defendant are trivial and minor, and do not

change the overall visual appearance of the Accused Product or the ‘D400 Patent, at least from his

perspective as a purchaser of stadium chairs and as the designer and inventor of the ‘D400 Patent.

(Anthony DoVale Dec., May 9, 2019, ¶ 28.)

        26.    The patent on the “Markwort Patented Deluxe Wide Model Stadium Chair”

identified by Kemnitzer has expired. (Anthony DoVale Dep., Jan. 24, 2019, pp. 72:11-73:1 [Doc.

22].)

        Respectfully submitted this the 9th day of May, 2019.

                                             /s/ Harry E. Van Camp
                                             DEWITT LLP
                                             Harry E. Van Camp (#1018568)
                                             Elijah B. Van Camp (# 1100259)
                                             Two East Mifflin Street, Suite 600
                                             Madison, WI 53703-2865
                                             608-255-8891
                                             hvc@dewittllp.com
                                             evc@dewittllp.com

                                             FISHERBROYLES, LLP
                                             Vincent Bushnell
                                             (Admitted pro hac vice)
                                             945 East Paces Ferry Rd., NE
                                             Suite 2000
                                             Atlanta, GA 30326
                                             678-902-7190
                                             vincent.bushnell@fisherbroyles.com
                                             Attorneys for Plaintiff Static Media LLC




                                                7
